                            Case 21-50317-JTD             Doc 7        Filed 05/21/21       Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                      Chapter 11

             CARBONLITE HOLDINGS LLC, et al.,1                           Case No. 21-10527 (JTD)

                                Debtors.                                 Jointly Administered
             BAHRAM NOUR-OMID, an individual, and
             LEARNICON LLC, a Delaware limited
             liability company,

                                  Plaintiffs,

                          v.

             CARBONLITE HOLDINGS LLC, a Delaware
             limited liability company, LF INVESTMENT
             HOLDINGS, LLC, a Delaware limited liability
             company, LEON FARAHNIK, an individual,                      Adv. No. 21-50317 (JTD)
             KIM JEFFERY, an individual, FARAMARZ
             YOUSEFZADEH, an individual, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II, L.P., a Delaware limited partnership,
             ORION ENERGY CREDIT
             OPPORTUNITIES FUND II PV, L.P., a
             Delaware limited partnership, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II GPFA, L.P., a Delaware limited partnership,
             FORCE TEN PARTNERS, LLC, a Delaware
             limited liability company, BRIAN WEISS, an
             individual, and DOES 1 through 50, inclusive,

                                  Defendants.

              DECLARATION OF MATEO DE LA TORRE IN SUPPORT OF ORION ENERGY
                  CREDIT OPPORTUNITIES FUND II, L.P., ORION ENERGY CREDIT
                  OPPORTUNITIES FUND II PV, L.P., AND ORION ENERGY CREDIT
             OPPORTUNITIES FUND II GPFA, L.P.’S MOTION TO DISMISS THE COMPLAINT


         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
         CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
         Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
         is 10250 Constellation Blvd., Los Angeles, CA 90067.
28155592.1
                                                                   i
                         Case 21-50317-JTD           Doc 7       Filed 05/21/21   Page 2 of 3



         I, Mateo de la Torre, declare as follows:

                1.      I am an associate at Latham & Watkins LLP and am currently an attorney in good

         standing licensed to practice in the States of New York and California.

                2.      I make this declaration in support of Defendants Orion Energy Credit Opportunities

         Fund II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P., and Orion Energy Credit

         Opportunities Fund II GPFA, L.P.’s Motion to Dismiss the Complaint, filed concurrently herewith.

                3.      Attached as Exhibit 1 is a true and correct copy of the executed Credit Agreement

         dated August 2, 2019 among Carbonlite Holdings, LLC, as Borrower, Certain Subsidiaries of

         Carbonlite Holdings, LLC, as Guarantors, and Orion Energy Partners Investment Agent, LLC, as

         Administrative Agent and Collateral Agent.

                4.      Attached as Exhibit 2 is a true and correct copy of the Amendment No. 1 to the

         Credit Agreement and Waiver, dated March 30, 2020.

                5.      Attached as Exhibit 3 is a true and correct copy of the Amendment No. 2 to Credit

         Agreement and Waiver, effective as of September 9, 2020.

                6.      Attached as Exhibit 4 is a true and correct copy of the executed Amendment No. 3

         to the Credit Agreement, datedOctober 23, 2020.

                7.      Attached as Exhibit 5 is a true and correct copy of the LSTA Participation

         Agreement for Par/Near Par Trades, between and among Orion Energy Credit Opportunities Fund

         II, L.P., Orion Energy Credit Opportunities Fund II PV, L.P., and Orion Energy Credit

         Opportunities Fund II GPFA, L.P., as seller, and LF Investment Holdings LLC as buyer,,dated

         October 23,, 2020.

                8       Attached as Exhibit 6 is a true and correct copy of LSTA Participation Agreement

         for Par/Near Par Trades – Standard Terms and Conditions, dated March 16, 2020.


28155592.1
                                                             1
                        Case 21-50317-JTD         Doc 7       Filed 05/21/21   Page 3 of 3




                9.     Attached as Exhibit 7 is a true and correct copy of executed Amendment No. 4 to

         Credit Agreement, dated December 10, 2020.

                10.    Attached as Exhibit 8 is a true and correct copy of the executed Forbearance

         Agreement and Amendment No. 5 to the Credit Agreement, datedFebruary 8, 2021.

                11.    Attached as Exhibit 9 is a true and correct copy of a consent form executed by LF

         Investment Holdings LLC, approving the Forbearance Agreement and Amendment No. 5 to the

         Credit Agreement, which is undated.

                12.    Attached as Exhibit 10 is a true and correct copy of the Assignment and

         Assumption contract dated February 17, 2021, between LF Investment Holdings, LLC, as assignor,

         and Learnicon LLC, as purchaser.

                13.    Attached as Exhibit 11 is a true and correct copy of executed Amendment No. 6 to

         the Credit Agreement, dated March 1, 2021.

                 Pursuant to 28 U.S.C. § 1746, I hereby declare that the foregoing is true and correct to

         the best of my knowledge and belief

                Executed this 21st day of May, 2021.

                                                       /s/ Mateo de la Torre
                                                       Mateo de la Torre
                                                       LATAM & WATKINS LLP
                                                       1271 Avenue of the Americas
                                                       New York, New York 10022
                                                       Email: mateo.delatorre@lw.com




28155592.1
                                                          2
